--------------------------------------------------------------------------------

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


Exhibit 10.1


EXECUTION COPY
EXCLUSIVE AGREEMENT


THIS EXCLUSIVE AGREEMENT (“Agreement”) is made and entered into on October 26,
2012 by and between Abbott Point of Care Inc., a Delaware corporation, having
its principal place of business at 400 College Road East, Princeton, NJ 08540
(“Abbott”), and Abaxis, Inc., a Delaware corporation with offices at 3240
Whipple Road, Union City, CA 94587 (“Abaxis”), and effective as of January 2,
2013 (“Effective Date”).  Abbott and Abaxis are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.


RECITALS


WHEREAS, Abaxis is a manufacturer of diagnostic health care equipment and
reagents and desires to obtain an OEM distributor of Products (as hereinafter
defined) in the Field (as hereinafter defined) in the Territory (as hereinafter
defined);
 
WHEREAS, Abbott is a manufacturer and distributor of various products in the
Field in the Territory; and
 
WHEREAS, in accordance with the terms and conditions hereof, Abaxis is willing
to appoint Abbott as its exclusive distributor of Products in the Territory, and
Abbott is willing to accept such appointment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and upon the terms and subject to the conditions set forth
below, Abaxis and Abbott hereby agree as follows:


ARTICLE 1
 
DEFINITIONS
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
1.1           “Abaxis Trademarks” shall mean the Abaxis-owned trademarks and
trade names set forth on Exhibit 1.1.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           “Abbott Trademarks” shall mean the Abbott-owned trademarks and
trade names set forth on Exhibit 1.2.
 
1.3           “Affiliate” shall mean, with respect to a Party, any other
business entity which directly or indirectly controls, is controlled by, or is
under common control with, such Party. A business entity or party shall be
regarded as in control of another business entity if it owns, or directly or
indirectly controls, at least fifty percent (50%) of the voting stock or other
ownership interest of the other business entity, or if it directly or indirectly
possesses the power to direct or cause the direction of the management and
policies of the other business entity by any means whatsoever.
 
1.4           "Analyzer" shall mean the Piccolo Xpress® device.
 
1.5           "Base Target" shall mean, for each Contract Year, the minimum unit
number of Product purchases required to be made by Abbott and its Affiliates
during such Contract Year.
 
1.6           “Confidential Information” shall mean any proprietary,
confidential or non-public information, including without limitation information
relating to products, End Users, suppliers, data, processes, prototypes,
samples, plans, marketing plans, reports, forecasts, technical or commercial
information, patents, patent applications, research, research results and other
trade secrets, strategies, Know-How (as hereinafter defined) or intellectual
property rights disclosed in writing by one Party to the other Party under this
Agreement, as well as information disclosed orally and disclosed to be
“Confidential Information” at the time of disclosure, to the extent such oral
disclosure is reduced to writing, marked “Confidential” and provided to the
receiving Party within [ * ] after oral disclosure.  “Confidential Information”
shall not include any information which:
 
 
(a)
Is known to the receiving Party before receipt thereof under this Agreement, as
evidenced by the receiving Party’s written records;

 
 
(b)
Is disclosed to the receiving Party without restriction by a Third Party (as
hereinafter defined) not under an obligation of nondisclosure to the disclosing
Party;

 
 
(c)
Is or becomes part of the public domain other than through a breach of this
Agreement by the receiving Party;

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(d)
Is disclosed by the disclosing Party to a Third Party without a duty of
confidentiality;

 
 
(e)
Is independently developed by or for the receiving Party without use of the
disclosing Party’s Confidential Information, as evidenced by the receiving
Party’s records; or

 
 
(f)
Is disclosed by the receiving Party with the disclosing Party’s prior written
approval.

 
1.7           “Contract Quarter” shall mean each calendar quarter during the
Initial Term or any Renewal Term (as defined in Section 8.1).
 
1.8           “Contract Year” shall mean the twelve (12) month period from
January 1 through December 31 of each year during the Term, provided that the
first Contract Year shall mean the calendar year ending on December 31, 2013.
 
1.9           "Dealer" shall mean a natural person, corporation, partnership,
trust, joint venture, government authority or other legal entity or organization
in the Territory, other than Abaxis or Abbott and/or their respective
Affiliates, which purchases Products from Abbott for the purpose of resale to
End Users for use solely in the Field.
 
1.10          "Disc" shall mean the disposable test component of a particular
Product that contains Abaxis’ [ * ] and [ * ] and operates on an Analyzer.
 
1.11          "End User" shall mean a natural person, corporation, partnership,
trust, joint venture, government authority or other legal entity or organization
in the Field in the Territory, other than Abaxis or Abbott and/or their
respective Affiliates, that purchases Products under this Agreement for its own
use or consumption solely in the Field.
 
1.12          “Field” shall mean the professionally attended human healthcare
market but excluding the following: Catapult Health, LLC, pharmacy and retail
store clinics, shopping malls, contract research organizations (CROs), and
cruise lines.  The Field does not include use in the veterinary healthcare
market.
 
1.13          “Know-How” shall mean any and all data and information, including
but not limited to ideas, designs, engineering drawings, methodologies of
preparation or manufacturing, processes, instructions for use, formula
enhancements, raw material specifications, raw material standards, and sources
of raw material procurements, relating to the manufacture of Products.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
3

--------------------------------------------------------------------------------

 
 
1.14          "Products" shall mean the products manufactured by or for Abaxis
listed on Exhibit 1.14.
 
1.15          "Product Purchases" shall mean, for each Contract Year, the
Products purchased by Abbott and its Affiliates from Abaxis.  For the purposes
of this definition, a Product shall be considered purchased in the Contract Year
in which it was delivered after having been duly ordered in accordance with the
terms and conditions hereunder.
 
1.16          "Product Sales" means the Products Sold in the Field in the
Territory by Abbott directly to:  (a) Dealers for Sale or resale to End Users;
or (b) End Users; net of returns.  Notwithstanding the foregoing, Products
returned as a result of non-compliance with the warranties set forth in Section
3.4(f) shall be counted as Product Sales, it being understood that any
replacement Products corresponding to such returned Products shall not be
included in Product Sales.
 
1.17          “Purchase Price” shall mean the price for Analyzers, Discs and
other Products purchased by Abbott and its Affiliates from Abaxis hereunder, as
set forth on Exhibit 1.17 and more fully described in Section 3.3.
 
1.18          "Sale", "Sell" or "Sold" shall mean to sell, hire, let, rent,
lease or otherwise dispose of Product to a Third Party or Affiliate, provided
such Affiliate is an End User of Products for commercial purposes for monetary
or other valuable consideration.  "Sale", "Sell" or "Sold" shall not include a
transaction where samples of Product are supplied without charge to a Third
Party or Affiliate for marketing or demonstration purposes or in connection with
clinical or other experimental trials.
 
1.19          “Term” shall mean the “Initial Term” and any “Renewal Term”.
 
1.20          "Territory" shall mean the United States and China, including Hong
Kong.
 
1.21          "Third Party" shall mean a natural person, corporation,
partnership, trust, joint venture, governmental authority or other legal entity
or organization other than the Parties and/or their Affiliates.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
APPOINTMENT AND AUTHORIZATION
2.1           Appointment.
 
(a)           Exclusive Appointment.  Subject to Section 2.5 below, Abaxis
hereby appoints Abbott and its Affiliates for the Term as its exclusive
distributor of Products in the Field in the Territory, and Abbott hereby accepts
such appointment from Abaxis.  As exclusive distributor in the Field in the
Territory as of the Effective Date, Abbott shall have the sole and exclusive
right (even as to Abaxis) to Sell and distribute Products in the Territory for
use in the Field.  Exhibit 2.1 contains a list of all (i) [ * ], including
address and contact information, of any Product in the Field in the Territory
known to Abaxis as of the date of this Agreement and (ii) [ * ], including
address and contract information, of any Product in the Field in the Territory
known to Abaxis as of the date of this Agreement.  Abaxis shall update Exhibit
2.1 not less than [ * ] prior to the Effective Date.
 
(b)           Abaxis Restriction.  For so long as Abbott is the exclusive
distributor of Products in the Field in the Territory in accordance with the
terms and provisions of this Agreement, Abaxis shall not Sell or, directly or
indirectly (e.g., through Affiliates or Third Parties) distribute Products, in
the Field in the Territory.  Upon reasonable prior notice and at mutually
agreeable times, Abbott may, at Abbott’s expense, retain an independent third
party auditor to audit Abaxis’ books and records relating to Abaxis’ Sales of
Products solely to verify Abaxis’ compliance with its obligations under this
Section 2.1(b), provided that such independent third party auditor shall execute
a customary confidentiality agreement with the audited party with respect to the
information received in connection with such audit that is not broader in scope
or more burdensome than the confidentiality obligations contained in this
Agreement.  Notwithstanding this subsection 2.1(b) or subsection 2.1(a) above,
Abaxis may maintain certain consultative and technical staff, at Abaxis'
expense, to assist Abbott in connection with such marketing, promotion, sales
and distribution efforts.  Other than Section 3.2(b), nothing contained in this
Agreement shall limit or be interpreted to limit Abaxis or Abaxis’ Affiliates
from selling products not listed on Exhibit 1.14 in the Territory.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
5

--------------------------------------------------------------------------------

 
 
2.2           [Intentionally Omitted].
 
2.3           Authorization.  Abaxis hereby authorizes Abbott to represent
itself as Abaxis’ exclusive authorized distributor of Products in the Field in
the Territory using Abaxis Trademarks in accordance with Section 4.2.
 
2.4           Minimum Purchase and Sales Requirements.
 
 
(a)
Minimum Purchase Requirement.  Abbott shall achieve Product Purchases greater
than or equal to the Base Target as set forth in the following Table 2.4(a)
(“Minimum Purchase Requirement”).  If [ * ], or [ * ] in accordance with this
Agreement, [ * ] and [ * ].  The Parties shall meet and negotiate in good faith
to establish the Minimum Purchase Requirement for any Renewal Terms occurring
beyond the years specified in Table 2.4(a).



Table 2.4(a)
 

 
 
Base Target
      Contract
Year
Base
Disc
Purchases
(Units)
 
Base
Analyzer
Purchases
(Units)
 
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]



 
(b)
Minimum Sales Requirement.  Abbott shall achieve Product Sales of at least [ * ]
of Product Purchases with respect to the number of units purchased by Abbott
from Abaxis and, in turn, Sold by Abbott, within each Contract Year (“Minimum
Sales Requirement”).  To achieve the Minimum Sales Requirement in a given
Contract Year with respect to Discs, [ * ] must equal at least [ * ].  To
achieve the Minimum Sales Requirement in a given Contract Year with respect to
Analyzers, [ * ] must equal at least [ * ].

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
6

--------------------------------------------------------------------------------

 
 
2.5           Failure to Achieve Minimum Purchase and Sale
Requirements.  Abaxis’ sole remedies for Abbott’s failure to achieve the Minimum
Purchase Requirement and Minimum Sales Requirement set forth in Section 2.4
above in any Contract Year shall be to convert Abbott’s status as exclusive
distributor of Products in the Field in the Territory to non-exclusive
distributor of Products in the Field in the Territory effective upon [ * ] prior
written notice, and/or to terminate this Agreement upon [ * ] prior written
notice.
 
2.6           Annual Product Purchases Calculation.  Following each Contract
Year, the number of Product Purchases for such Contract Year shall be determined
as set forth in Subsections 2.6(a) and/or 2.6(b) below and the Parties shall
execute and attach to this Agreement the “Annual Product Purchase Calculation”
form set forth on Exhibit 2.6 completed for such Contract Year.
 
 
(a)
Abaxis Provides Abaxis Calculation.  Within [ * ] after the end of each Contract
Year, Abaxis may provide Abbott with Abaxis’ written calculation of Abbott’s
Product Purchases in such Contract Year (the "Abaxis Calculation").  If Abbott
disagrees with the Abaxis Calculation, Abbott shall have [ * ] after receipt of
the Abaxis Calculation to respond in writing, with (i) Abbott’s calculation;
(ii) the difference between Abbott’s calculation and the Abaxis Calculation; and
(iii) purchase order level detail so that Abaxis may verify Abbott’s
calculation.  If Abaxis disagrees with Abbott’s calculation and Abbott requests,
in writing, purchase order level detail for the Abaxis Calculation, Abaxis shall
provide such information.  If the exchange of such information does not resolve
the dispute, the Parties shall negotiate in good faith to determine the actual
Product Purchases in such Contract Year and, if such dispute is not resolved
within [ * ], the dispute shall be resolved pursuant to Section 9.11.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
7

--------------------------------------------------------------------------------

 

 
 
(b)
Abaxis Does Not Provide Abaxis Calculation.  If Abaxis does not provide Abbott
with the Abaxis Calculation within [ * ] after the end of a given Contract Year,
Abbott shall provide Abaxis with Abbott’s written calculation of Abbott’s
Product Purchases in such Contract Year (the "Abbott Calculation") within [ * ]
after the end of such Contract Year.  If Abaxis disagrees with the Abbott
Calculation, Abaxis shall have [ * ] after receipt of the Abbott Calculation to
respond, in writing, with (i) Abaxis’ calculation, (ii) the difference between
Abaxis' calculation and the Abbott Calculation, and (iii) purchase order level
detail so that Abbott may verify Abaxis’ calculation.  If Abbott disagrees with
Abaxis' calculation and Abaxis requests, in writing, purchase order level detail
for the Abbott Calculation, Abbott shall provide such information.  If the
exchange of such information does not resolve the dispute, the Parties shall
negotiate in good faith to determine the actual Product Purchases in such
Contract Year and, if such dispute is not resolved within [ * ], the dispute
shall be resolved pursuant to Section 9.11.

 
2.7           Annual Product Sales Calculation.  Abbott shall provide Abaxis
with Abbott’s written calculation of Abbott’s Product Sales in each Contract
Year in conjunction with its annual reporting obligations set forth in Section
3.8 of this Agreement.
 
2.8           Promotional Materials.  Abbott shall not disseminate or publish
any written promotional materials or advertisements intended for customer
distribution referencing the Products without Abaxis’ prior written approval,
which approval shall not be unreasonably withheld.  Abbott shall ensure that
translations, if any, are performed by professional translators into the
applicable local language, and that such translations are certified.  Abbott
shall forward any written promotional materials or advertisements, along with [
* ] copies of any translated materials and their associated certifications,
requiring Abaxis’ approval pursuant to the terms of this Section 2.8 to the
attention of Abaxis Regulatory Department, 3240 Whipple Road, Union City, CA
94587. Abaxis shall review and comment on such written promotional materials or
advertisements within [ * ] after receipt thereof from Abbott.  If Abaxis does
not respond during such [ * ] period, such promotional materials shall be deemed
approved.
 
2.9           Performance by Affiliates.  Each of the Parties acknowledges and
agrees that it shall remain fully responsible for the performance of any of its
Affiliates with respect to any obligations delegated or assigned to its
Affiliates under this Agreement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
SALES, MARKETING AND SUPPORT
 
3.1           Sales and Promotional Activities.
 
 
(a)
Marketing.  Abbott shall, at its own expense, use commercially reasonable
efforts to market and promote the Products in the Territory.  Abbott’s
promotional activities shall include, but shall not be not limited to: (a)
including the Products in its appropriate catalogs, promotional mailings and
like publications; (b) developing, preparing and placing advertising concerning
the Products in appropriate media or through appropriate direct mail; (c)
exhibiting the Products at appropriate trade shows and exhibitions; (d)
conducting commercially reasonable and appropriate market research; and (e)
rendering other services customarily rendered by a distributor of human medical
products.  By [ * ] of each Contract Year, Abbott shall provide Abaxis with a
list of all proposed trade shows and exhibitions that it plans to attend in the
next Contract Year.  Abbott may develop printed sales and promotional materials
relating to the Products in the local language at its own expense.  Abbott shall
provide such materials, if any, which have not been previously approved to
Abaxis for Abaxis’ review and approval, which approval shall not be unreasonably
delayed or withheld.  Abaxis shall review such materials within [ * ], and
Abaxis’ failure to object to any materials within such [ * ] of sending shall be
deemed approval.  If Abaxis objects to the material, Abbott shall modify such
materials accordingly.

 
 
(b)
Sales Personnel.  Abbott, at its sole cost and expense, shall engage,
compensate, supervise, train and maintain such competent, qualified personnel as
may be reasonably required to, deliver, promote, market, sell, and distribute
the Products.

 
 
(c)
Sales Effort.  Abbott shall use a degree of effort to market, promote and Sell
the Products in the Field in the Territory that is consistent with [ * ],
provided however that [ * ] and [ * ].

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
9

--------------------------------------------------------------------------------

 
 
 
(d)
Fees and Commission.  Abbott shall not [ * ].  Abbott shall not [ * ], including
[ * ], provided however that [ * ].

 
 
(e)
Appointment of Dealers.  Abbott shall have the right to appoint Dealers for the
sale of the Products in the Field in the Territory.  Abbott shall use
commercially reasonable efforts to restrict each of its then-existing dealers
from reselling Products to Third Parties outside the Field or Territory.  Abbott
agrees that, if it enters into a new agreement or arrangement, following the
Effective Date, with any dealer to allow such dealer to offer for Sale, Sell,
have Sold, use, have used, market, have marketed, distribute, have distributed,
import and have imported Products in the Field in any country or region of the
Territory, Abbott shall use commercially reasonable efforts to restrict the
dealer from reselling Products to Third Parties outside the Field and Territory.

 
 
(f)
Technical Support.  Abaxis shall be responsible for Technical Support with the
End User.  The term "Technical Support" shall mean complaint trending and
tracking, maintenance of a Quality System compliant to governmental authority
requirements of all markets in the Territory, complaint investigations for
quality incidents, root cause determination, Product corrections and corrective
actions resulting from quality issues, filing of all MDR reports, performance of
risk evaluations and decision and execution authority on Product quality holds
and field actions.  “Technical Support” shall also mean all Product improvement
initiatives initiated in response to governmental authority requirements or
customer satisfaction issues.

 
 
(g)
Modified and New Products.  Abbott shall provide timely comprehensive
information to its Dealers or End Users, as appropriate, with respect to newly
available Products, discontinuance of Products and changes in existing Products,
including, but not limited to, performance specification changes and required
software upgrades in Analyzers (which may or may not be coupled to specific lots
of Discs).  Abbott shall use commercially reasonable efforts to ensure that each
End User in the Territory makes any such performance specification changes and
software upgrades in a timely manner.  Abaxis shall inform Abbott in writing of
newly available Products, the discontinuance of Products, or changes in existing
Products at least [ * ] prior to the availability of such new Products or the
effectiveness of such discontinuance or change, as the case may be.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
10

--------------------------------------------------------------------------------

 
 
 
(h)
Warranty Services.  Abaxis shall provide a technical liaison and assistance to
End Users for standard and extended non-standard warranty services of the
Products.  The standard warranty, as set forth in Exhibit 3.1(h) of this
Agreement, shall [ * ] for a period of [ * ] of the [ * ].  Costs for repairs
(inclusive of labor, overhead and standard shipping costs related to such
repairs) performed under the standard warranty for each Analyzer shall be billed
to and payable by Abbott [ * ] at $[ * ]; provided, however, that [ * ] in any [
* ] of the [ * ] and [ * ] that remain [ * ] in the [ * ].  Warranty services
beyond the standard warranty shall constitute extended non-standard warranty,
the costs for repairs (inclusive of labor, overhead, standard shipping costs and
replacement parts related to such extended non-standard warranty repairs) for
which shall be billed to and payable by Abbott [ * ] at $[ * ].  Abaxis shall
only be obligated to provide repair services under the standard warranty for the
[ * ] of (i) any [ * ] or (ii) if [ * ] within the [ * ], the [ * ] of the [ *
].  Notwithstanding the foregoing, with respect to any existing warranties as of
the Effective date beyond the initial standard warranty, Abaxis [ * ] for the [
* ] of (i) any [ * ] or (ii) if [ * ] during the [ * ], the [ * ] of the [ *
].  Abaxis shall provide to Abbott within [ * ] following the end of [ * ] a
report that provides the following for [ * ] by Abaxis: [ * ]; [ * ]; [ * ]; [ *
]; and [ * ].

 
 
(i)
Order Entry.  Abbott acknowledges and agrees that it shall be responsible for
all order entry, training, and education within the Territory relating to the
operation and use of the Products.  All such services shall be performed in
accordance with Abaxis’ standards and specifications, as notified by Abaxis to
Abbott from time to time during the continuance of this Agreement.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
11

--------------------------------------------------------------------------------

 
 
 
(j)
Strategy Meetings.  Periodically during the Term (but not less than [ * ]),
Abaxis and Abbott shall review topics which may include Abbott’s marketing and
selling strategy, potential collaboration in the development of new Product
assays or configurations to meet needs or opportunities in the Field, training
of End Users, inventory, and other practices with a view toward maximizing End
Users' use of and satisfaction with Products.

 
 
(k)
Quality Assurance Audit by Abaxis.  Not more than [ * ], Abaxis shall, upon
giving not less than [ * ] notice to Abbott, have the right, during normal
business hours, to retain an independent Third Party to visit or assess all
locations where Abbott maintains or ships inventory of Products to conduct a
quality assurance audit of such facilities and/or an on-site surveillance of its
inventory storage tracking, provided that such independent third party shall
execute a customary confidentiality agreement with the audited party with
respect to the information received in connection with such audit that is not
broader in scope or more burdensome than the confidentiality obligations
contained in this Agreement.  Provided further that some or all of such audit
activities may be undertaken directly by Abaxis upon the prior mutual written
agreement of the Parties.  In the event that an audit reveals matters that
Abaxis determines should be corrected by Abbott, Abaxis shall provide, in
writing, within [ * ] of such audit, a list of such matters and any proposed
corrective action to be taken by Abbott.  Abbott shall respond within [ * ] of
receiving Abaxis’ notification of the corrective action to be taken and an
estimated complete date.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
12

--------------------------------------------------------------------------------

 
 
 
(l)
Quality Assurance Audit by Abbott.  Abbott shall, upon giving not less than [ *
] notice to Abaxis, have the right, during normal business hours, to retain an
independent third party to visit or assess all locations where Abaxis
manufactures, maintains, ships, or repairs inventory of Products to conduct a
quality assurance audit of such facilities and/or an on-site surveillance of its
inventory storage tracking, provided that such independent third party shall
execute a customary confidentiality agreement with the audited party with
respect to the information received in connection with such audit that is not
broader in scope or more burdensome than the confidentiality obligations
contained in this Agreement.  Provided further that some or all of such audit
activities may be undertaken directly by Abbott upon the prior mutual written
agreement of the Parties.  In the event that an audit reveals matters that
Abbott determines should be corrected by Abaxis, Abbott shall provide, in
writing, within [ * ] of such audit, a list of such matters and any proposed
corrective action to be taken by Abaxis.  Abaxis shall respond within [ * ] of
receiving Abbott’s notification of the corrective action to be taken and an
estimated complete date.

 
 
(m)
Compliance Audit.  Upon reasonable prior notice and at mutually agreeable times,
Abaxis may, at Abaxis’ expense, retain an independent Third Party auditor to
audit Abbott’s books and records pertaining to its business in the Field and
Territory, to the extent such books and records are relevant to Abbott’s
compliance with its obligations under this Section 3.1, solely to verify
Abbott’s compliance with its obligations under this Section 3.1, provided that
such independent third party auditor shall execute a customary confidentiality
agreement with the audited party with respect to the information received in
connection with such audit that is not broader in scope or more burdensome than
the confidentiality obligations contained in this Agreement.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
13

--------------------------------------------------------------------------------

 
 
3.2           Diversion and Counterfeiting.
 
 
(a)
Resellers – Obligations of Abbott.  Abbott shall not promote or market any
Product for use outside the Field or Territory, [ * ] will be [ * ] or otherwise
[ * ].  Abbott shall not [ * ] that such [ * ].  In any event, Abbott shall [ *
] to [ * ].  Recognizing the end use of the Products is solely in healthcare in
the Territory, Abbott shall not [ * ] or otherwise [ * ].  Abbott shall [ * ]
and [ * ] to be [ * ].  Upon Abaxis’ request, if and to the extent Abbott or its
Dealers Sell Products to customers for use outside the Field or Territory,
Abbott shall [ * ] to the [ * ] and [ * ].  The Analyzer and Disc units Sold
outside the Field or Territory shall not be included in Analyzer and Disc
Purchases for the purpose of meeting the Minimum Purchase Requirement or the
Minimum Sales Requirement contained in Section 2.4.  Without Abaxis’ specific
written consent, Abbott may not [ * ] or otherwise [ * ].

 
 
(b)
Resellers – Obligations of Abaxis.  Neither Abaxis nor its Affiliates shall
promote or market any Product in the Territory for use in the Field, [ * ] will
be [ * ]. Neither Abaxis nor its Affiliates shall [ * ] that such [ * ].  Abaxis
shall [ * ] to [ * ].  Abaxis and its Affiliates shall not [ * ] or otherwise [
* ].  Abaxis shall [ * ] and [ * ] to be [ * ].  Without Abbott’s specific
written consent, neither Abaxis nor its Affiliates may [ * ] or otherwise [ * ].

 
 
(c)
Counterfeit Products.  Abbott shall purchase Products for distribution and Sale
in the Field in the Territory exclusively from Abaxis.  If Abbott is offered the
opportunity to purchase or otherwise becomes aware of any counterfeit products
similar in appearance and/or function to the Products manufactured by an entity
other than Abaxis (“Counterfeit Products”), Abbott shall promptly notify Abaxis
thereof.  Abbott covenants and agrees not to knowingly purchase any Counterfeit
Products, and the failure of Abbott to comply with the foregoing covenant and
agreement shall constitute grounds for immediate termination of this Agreement
by written notice to such effect sent by Abaxis.  Such termination of this
Agreement shall be effective as of the date of receipt of any such notice by
Abbott. In addition, Abbott acknowledges that its purchase of Counterfeit
Products will cause Abaxis irreparable harm and that Abaxis shall have the right
to equitable and injunctive relief, in addition to money damages, in the case of
such action by Abbott.  Abbott further acknowledges and agrees that Abaxis shall
have no obligation to provide any warranty services for Counterfeit Products,
however obtained by a Dealer or End User in the Field and Territory.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
14

--------------------------------------------------------------------------------

 
 
 
(d)
Corrupt Practices.  Abbott shall comply with all relevant governmental rules and
regulations with respect to Abbott’s promotion, marketing, Sale, and
distribution of Products in the Field in the Territory.  Abbott agrees, in its
performance of this Agreement, to comply with all applicable laws, including the
U.S. Foreign Corrupt Practices Act (15 U.S.C. § 78dd-1, et seq.) (“FCPA”), U.S.
export control laws, and anti-corruption laws in the Territory and to promptly
notify Abaxis of any violations of such applicable laws by Abbott.  Further,
Abbott represents and warrants that it shall take no action that would cause
Abaxis to be in violation of the FCPA, U.S. export control laws or any other
applicable anti-corruption laws in the Territory.  Abbott shall not use any
compensation hereunder as payment to any government official or employee of any
country in the Territory for the purpose of influencing such person's decisions
or actions regarding the Products.

 
 
(e)
Abbott Compliance Audit.  Upon reasonable prior notice and at mutually agreeable
times, Abbott may, at Abbott’s expense, retain an independent third party
auditor to audit Abaxis’ books and records relating to Abaxis’ Sales of Product
solely to verify Abaxis’ compliance with its obligations under this Section 3.2,
provided that such independent third party auditor shall execute a customary
confidentiality agreement with the audited party with respect to the information
received in connection with such audit that is not broader in scope or more
burdensome than the confidentiality obligations contained in this Agreement.

 
 
(f)
Abaxis Compliance Audit.  Upon reasonable prior notice and at mutually agreeable
times, Abaxis may, at Abaxis’ expense, retain an independent third party auditor
to audit Abbott’s books and records relating to Abbott’s Sales of Products
solely to verify Abbott’s compliance with its obligations under this Section
3.2, provided that such independent third party auditor shall execute a
customary confidentiality agreement with the audited party with respect to the
information received in connection with such audit that is not broader in scope
or more burdensome than the confidentiality obligations contained in this
Agreement.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
15

--------------------------------------------------------------------------------

 
 
3.3           Purchase Prices.  Abbott’s Purchase Prices for the Products as of
the Effective Date are set forth in Exhibit 1.17, attached hereto and
incorporated herein.  All Purchase Prices for the Products and payments therefor
shall be in U.S. dollars.
 
 
(a)
Price Adjustments.  The Purchase Price for each Product shall [ * ], upon [ * ]
prior written notice, Abaxis may adjust the Purchase Prices for the Products,
provided such increase may not exceed [ * ] of the [ * ]. “PPI” shall mean the
most current final Producer Price Index for Manufacturing, Analytical and
Scientific Instruments Except Optical, (industry code 334516-0), not seasonally
adjusted, as published by the United States Department of Labor, Bureau of Labor
Statistics; provided, that if the United States Department of Labor, Bureau of
Labor Statistics, or a successor agency, ceases to publish the foregoing PPI,
the index that will most nearly accomplish the purpose thereof and the use
thereof by the parties hereto with respect to price increases under this
Agreement shall be used in lieu of the foregoing PPI.

 
 
(b)
[ * ].  Abbott shall have the right to purchase [ * ] from Abaxis per Calendar
Year at [ * ] to be used for [ * ].  In addition, Abbott shall have the right to
purchase [ * ] from Abaxis in the [ * ] at a price of $[ * ] to be used for [ *
].  Such purchases of Product for [ * ] in accordance with this subsection will
not count towards the Minimum Purchase Requirement and will not incur premium
charges.

 
 
(c)
[Intentionally Omitted].

 
 
(d)
Resale Prices.  Abaxis price increases to Abbott are in no way contingent upon
Abbott agreeing to increase prices to its customers nor its effectiveness in
increasing prices to its customers.  Abbott shall set its own prices for resale
of the Products to customers, provided that Abaxis may, at its option, suggest
resale prices to Abbott.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
16

--------------------------------------------------------------------------------

 
 
 
(e)
Taxes; Import Fees.  All Purchase Prices for the Products do not include
insurance, freight, customs, duties, taxes, any foreign, federal, state or local
taxes that may be applicable to Products including, without limitation, sales,
excise ([ * ] by the [ * ]), value-added, withholding, and other taxes. Customs
duties and charges, if any, shall be borne by Abbott.  Any and all export and
import licenses or approvals for Products in the Territory shall be held in [ *
] name, and such licenses or approvals will, [ * ], either [ * ] with the [ * ]
or [ * ], in either case [ * ].  For clarity, in the event applicable laws or
regulations prevent such export and import licenses or approvals from being held
in [ * ] name, [ * ].  When Abaxis has the legal obligation to collect such
taxes, the appropriate amount shall be added to Abbott’s invoice and paid by
Abbott unless Abbott provides Abaxis with a valid tax exemption certificate
authorized by the appropriate taxing authority.  [ * ] shall be responsible for
all [ * ] by the [ * ].

 
3.4           Other Terms and Conditions of Sale.  Abbott’s purchase of Products
from Abaxis hereunder shall also be subject to the following terms and
conditions of sale:
 
 
(a)
Payment Terms.  Payment terms for all shipments of Products to Abbott shall be
net [ * ] from the date of receipt of Abaxis' invoice to Abbott for each
shipment of Products.  All payments shall be made without set-off or
counterclaim and free and clear of and without deduction for any other charges
of any kind, other than amounts that are the subject of a reasonable good faith
dispute.  The invoiced amount shall be paid by Abbott to Abaxis by: (a) wire
transfer to the bank specified by Abaxis, or (b) certified bankers
check.  Abaxis reserves the right to change the payment or credit terms at any
time upon [ * ] prior notice to Abbott.  Any invoiced amount not received within
[ * ] of the date the payment was due shall be subject to a service charge of
the lesser of [ * ] percent ([ * ]%) per month or the maximum rate permitted by
law.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
17

--------------------------------------------------------------------------------

 
 
 
(b)
Order Entry.  Abbott shall order Products on purchase orders consistent with the
process set forth in Section 3.5; provided, however, that Abbott shall [ * ] of
the [ * ] of the [ * ].  All purchase order forms shall specify the quantities
of each Product ordered, requested delivery dates, the identity of Products
ordered, Product price, and delivery and shipping instructions including carrier
selected.  All orders will be governed by the terms of this Agreement. Any other
terms and conditions stated on such purchase orders shall not be applicable to
purchases hereunder.

 
 
(c)
Delivery.  All shipments of Products to Abbott shall be shipped F.O.B. Abaxis'
facilities.  Abbott shall select the carriers for all shipments of Products
hereunder following consultation with Abaxis, provided that [ * ].  Abbott shall
be responsible for shipping charges for the Products, which shall be added to
Abaxis’ invoices to Abbott.  Title and risk of loss shall pass to Abbott upon
delivery of the Products to the carrier for shipment.  All shipments of Products
shall [ * ] that [ * ] and [ * ].

 
 
(d)
Acceptance of Product.  Abbott shall inspect all Products upon delivery in a
commercially reasonable manner.  Failure by Abbott to give notice of defective
or damaged Product within the time periods specified in Section 3.4(e) shall be
deemed a waiver of Abaxis' obligations as stated herein, with respect to such
defect or damage only.  Notwithstanding the foregoing, this Section 3.4(d) is
not intended to limit Abbott’s rights under Section 7.3 with respect to
defective or damaged Product.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
18

--------------------------------------------------------------------------------

 
 
 
(e)
Defective and Improper Delivery; Product Returns.  If Abbott or a Dealer or End
User claims that: (a) incorrect Product was shipped; or (b) there was a shortage
in the shipment, and notice in writing of such incorrect shipment or shortage is
provided to Abaxis within [ * ] of receipt of the shipment then, upon receipt of
such notice, Abaxis' sole obligation shall be to either replace any incorrectly
shipped Product, make up any shortfall, or refund any Purchase Price paid by
Abbott as a credit, at Abaxis' option; provided, however, that [ * ].  If any
Product is claimed by Abbott, a Dealer or End User to be defective and Abaxis is
notified in writing of such defect within [ * ] of receipt of the Product by the
End User or, in the case of a latent defect, Abaxis is notified in writing
within [ * ] of discovery of such latent defect within the warranty period
stated in Section 3.4(f), then Abaxis' sole obligation shall be to either repair
or replace any Product found by Abaxis to be defective or determined to be
defective by a Third Party laboratory as provided below.  If Abbott claims a
credit pursuant to this Section 3.4(e), such claim shall be accompanied by the
original invoice issued by Abbott to the End User or Dealer returning the
Product.  Upon request by Abaxis, Abbott shall deliver to Abaxis, at Abaxis’
cost, any returned Product with regard to which the credit is claimed.  Abaxis
shall determine [ * ], which [ * ].  Any disagreements between the parties as to
which a returned Product is defective shall, at the request of either party, be
resolved by a mutually acceptable independent third party laboratory after
analysis of the relevant Products.  Such third party laboratory shall determine
whether such Products are defective, and the parties agree that such
laboratory’s determination on this issue shall be final, binding, and
determinative.  The party against whom the third party laboratory rules shall
bear all costs of such third party testing.  All sales of the Products are final
and there will be no Product returns accepted except as set forth in this
Section 3.4(e) without Abaxis' prior written consent.

 
 
(f)
Warranty.  In addition to the warranties provided in Article 6, Abaxis warrants
that (i) each Product sold hereunder will, at the time of shipment, comply with
the then-current specifications for such Product and be free and clear of any
and all encumbrances, liens, or other third party claims; (ii) Products
(including refurbished Analyzers) shall comply with Abaxis' standard warranty
therefor, as set forth in Exhibit 3.4(f).  ABAXIS MAKES NO OTHER WARRANTIES,
WHETHER EXPRESS OR IMPLIED, AND ABAXIS EXCLUDES AND DISCLAIMS ANY OTHER
WARRANTIES INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. ABAXIS SHALL HAVE NO
LIABILITY FOR INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES RELATING TO
THE SALE OR USE OF THE PRODUCTS, INCLUDING LOST PROFITS.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
19

--------------------------------------------------------------------------------

 
 
3.5           Rolling Forecasts.  [ * ] after the Effective Date, Abbott shall
provide Abaxis with a monthly forecast of its requirements of the Products for
the first full Contract Year.   On or before the [ * ] prior to the beginning of
each subsequent calendar month during the Term, Abbott shall provide Abaxis with
a rolling [ * ] forecast, the first [ * ] of which will be firm purchase orders
binding on Abbott, the last [ * ] of each shall consist of Abbott’s best
estimate forecast of its requirements of Products.  Abbott shall also provide,
with each monthly forecast, a [ * ] rolling unit and dollar sales history detail
for each individual Product, major customer type (Dealer and End User), United
States and China, including Hong Kong, the quantities and prices of Products
Sold by Abbott, the aggregate total dollar sales volume for purchases on a
Product group-by-Product group basis and such other information relating to the
Sales and distribution of Products by Abbott as Abaxis may reasonably request.
 
3.6           Inventory.   Abbott shall establish inventory targets and maintain
inventory levels for Products [ * ] and shall maintain delivery targets [ *
].  Abbott shall ensure that Product is maintained in appropriate environmental
conditions at all utilized Abbott distribution facilities, as prescribed by
Abaxis.
 
3.7   Export Regulations.  Abbott will not take any action which would, or fail
to take any action where such failure would, directly or indirectly result in or
constitute a violation by Abaxis or Abbott of any applicable law, treaty, ruling
or regulation, including, without limitation, laws and regulations relating to
the export, resale and distribution of the Products. In performing Abbott’s
obligations, Abbott or any person acting on its behalf must not seek, accept,
offer, promise or give any payments, fees, loans, services or gifts from or to
any person or firm as a condition or result of doing business with Abaxis or
Abbott. In performing its obligations under this Agreement, neither Abbott nor
any person acting on Abbott’s behalf shall make, directly or indirectly, any
offer or promise or authorization of a bribe, kickback, payoff or any other
payment or gift intended to improperly influence an agent, government official,
political party or candidate for public office to exercise their discretionary
authority or influence in order to assist in the sale, marketing, promotion,
importation, licensing or distribution of the Products.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
20

--------------------------------------------------------------------------------

 
 
3.8      Annual Reporting; Books and Records.  Abbott shall provide to Abaxis
annually within [ * ] following the end of each Contract Year, a report that
provides Product unit Sales to Dealers and End Users that Abbott Sells to
directly, aggregated monthly in each country or region, and the calculation of
the percentage of Products Sold to customers by country or region.  Abbott shall
maintain books and records in keeping with standard industry practice relating
to the Sale of Products hereunder including monthly Disc unit Sales to Dealers
and End Users that Abbott Sells to directly, aggregated monthly in each country
or region, and shall retain such records during the Term and for [ * ]
thereafter.  Such books and records shall be in accordance with generally
accepted accounting principles reflecting each Product's unit Sales and per
country or region in the Territory.  Upon [ * ] prior written notice to Abbott,
Abbott’s books and records relating to the Sale of Product hereunder shall be
open for inspection in accordance with the following terms.  To conduct such
inspection, Abaxis shall retain, at its own expense, an independent certified
public accountant reasonably acceptable to Abbott.  Such examination shall occur
at Abbott’s principal place of business during normal business hours for the
sole purpose of verifying the accuracy of financial calculations
hereunder.  Such independent accountant shall be required to execute a mutually
acceptable confidentiality agreement and shall report to Abaxis only the amount
of any discrepancy, if any, in the calculations.  Abaxis shall bear the cost of
such audit, unless the audit reveals inaccurate annual reporting of unit Sales
greater than [ * ] percent ([ * ]%) or a value of [ * ] Dollars ($[ * ])
(whichever is greater), in which case Abbott shall reimburse Abaxis for its
reasonable expenses incurred in connection with such audit.
 
3.9           Product Recalls and Complaints.  Upon [ * ] request, and at [ * ]
sole cost, [ * ] shall assist [ * ] in identifying Dealers and End Users for
notification in connection with any Product recalls; provided, however, that if
such Product recall is due to any fault of or material breach by [ * ], then the
cost of such Product recall shall be apportioned to [ * ] and [ * ] according to
each Party’s relative fault for the Product recall. Within [ * ] of [ * ] own
receipt of notice (at [ * ]) of any End User technical questions, complaints or
actual or alleged Product defects, [ * ] shall notify [ * ] thereof orally,
followed promptly by a written notice.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
21

--------------------------------------------------------------------------------

 
 
3.10           Billing and Collections.  Abbott shall have sole responsibility
for billings to and collections from customers for Abbott’s sales of Products.
 
3.11           Abaxis Trademarks.  Abbott acknowledges that Abaxis Trademarks
are valid trademarks and trade names and the sole property of Abaxis, and Abbott
shall not disparage or challenge the validity of Abaxis Trademarks during the
Term.  Abbott shall promptly notify Abaxis of any actual or alleged
infringements of Abaxis Trademarks of which Abbott becomes aware during the
Term.  Nothing contained herein shall be construed to authorize Abbott: (a) to
use any Abaxis Trademarks as a style or name, or as a part of the style or name,
of any firm, partnership or corporation; (b) to apply Abaxis Trademarks to any
goods other than the Products; or (c) at any time after the termination of this
Agreement, to apply Abaxis Trademarks to goods or to any other use whatsoever.
 
3.12           Non-Competition Obligations.  During the Term, other than the
Analyzer and the Discs, Abbott shall not promote, distribute or sell [ * ] that
utilizes [ * ] for [ * ] (i) [ * ], (ii) [ * ], (iii) [ * ], (iv) [ * ], (v) [ *
], and (vi) any [ * ] in the Product from time to time during the Term
(“Competitive Product”) in the Field in the Territory, and shall use its best
efforts to ensure compliance with the provisions of this Section 3.12 by all
Abbott employees, subject to the following exceptions and conditions:
 
(a)           Exception for Recall or Withdrawal.  If any Product is the subject
of a recall, withdrawal or interruption of Product supply for a period in excess
of [ * ], or a Product is not available for resale due to Abaxis’ inability to
supply such Products, Abbott may, at its option, purchase and resell reasonably
comparable replacement products for the duration of such recall or withdrawal or
Product unavailability, provided that (i) [ * ] and [ * ], and [ * ] and [ * ]
of such recall, withdrawal or Product unavailability; (ii) [ * ] and/or [ * ]
which are [ * ] rather than [ * ]; (iii) Abbott shall return to selling
recalled, withdrawn or unavailable Products [ * ] and discontinue selling
competitor’s products within [ * ] of the availability of such Products [ * ];
(iv) Abaxis shall notify Abbott in writing at least [ * ] prior to the
availability of such Products [ * ] to enable Abbott to commence reduction of
competitive product stock.  In the event that Abbott does not cease selling
replacement products and resume selling Products [ * ] as set forth above within
[ * ] of such Products becoming available, Abaxis shall have the right, without
prejudice to any other rights or remedies available to it, to terminate this
Agreement upon [ * ] prior written notice to Abbott.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Compliance Audit.  Upon reasonable prior notice to Abbott and at
mutually agreeable times, Abaxis may, at Abaxis’ expense, retain an independent
Third Party auditor to audit Abbott’s sales records, branch inventory and any
other records necessary to verify Abbott’s compliance with its obligations under
this Section 3.12, provided that such independent Third Party auditor shall
execute a customary confidentiality agreement with the audited party with
respect to the information received in connection with such audit that is not
broader in scope or more burdensome than the confidentiality obligations
contained in this Agreement.  In the event that any such audit reveals that
Abbott is non-compliant with the provisions of this Section 3.12 or that Abbott
has given to Abaxis false sales data or other information concerning the
purchase or sale Products, Abaxis shall notify Abbott of the results of such
audit and Abbott shall have [ * ] to cure any identified deficiencies.  In the
event that Abbott does not cure any identified deficiencies within such [ * ]
period, Abaxis may, as its sole remedy, terminate this Agreement on [ * ] notice
to Abbott.
 
3.13           Regulatory Approvals.  If and solely to the extent required by
local laws, Abaxis shall, [ * ], obtain and maintain in effect all regulatory
registrations, permits, licenses and approvals (collectively, “Approvals”)
necessary or appropriate for the importation of the Products into, and the
distribution, sale, resale, and use of the Products within the Territory;
provided however that Abbott shall, [ * ], obtain and maintain in effect all
Approvals that Abaxis requests that Abbott obtain and maintain.  Abbott
represents and warrants that it has and shall maintain at all times during the
Term, all Approvals it has agreed to obtain and is responsible for on behalf of
or for Abaxis pursuant to this Section 3.13.  Abaxis shall promptly forward all
copies of all such Approvals obtained and maintained by Abaxis to Abbott’s
Regulatory Affairs Department. Abaxis shall inform Abbott within a reasonable
period of time of any changes to the Approval process or the vigilance reporting
requirements within the Territory.  To the extent permitted by applicable law,
such Approvals shall be [ * ]. If, however, applicable law requires [ * ] of
this [ * ], Abbott shall, [ * ] and [ * ], or to [ * ].  Abaxis represents and
warrants that it has and shall maintain at all times during the term of this
Agreement, all Approvals it is responsible for (other than those of Abbott)
pursuant to this Section 3.13.  Should Abaxis fail to obtain or maintain such
Approvals during the term of this Agreement, Abbott shall have the right to
immediately terminate this Agreement upon written notice to Abaxis.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
23

--------------------------------------------------------------------------------

 
 
3.14           Legal Environment.  Each Party shall immediately advise the other
if it becomes aware of any legislation, rule, regulation or other law
(including, but not limited to, all health and safety, custom, trade, tariff or
other import laws, approvals process or vigilance reporting requirements) which
is in effect or which may come into effect after this Agreement becomes
effective and which affects the importation of the Products into, or the
distribution, sale, or use of the Products within the Field in the Territory,
and the Parties shall use commercially reasonable efforts to remain informed of
all such legislation, rules, regulations or other laws.
 
3.15           Quality.  Abbott shall maintain a distribution record system,
compliant with all applicable laws and regulations, that enables Abaxis to
effect any required Product quality holds or Product recalls.
 
3.16           Contacts with Authorities.  Abbott shall notify Abaxis of any
correspondence exchanged with local authorities regarding the distribution of
the Products in the Territory.
 
3.17           Debarment and Exclusion.  Abbott represents and warrants that, to
the best of its knowledge, neither it, nor any of its employees or agents
providing services under this Agreement, has ever been, is currently, or is the
subject of a proceeding that could lead to that Party becoming, as applicable, a
Debarred Individual or Debarred Entity.  A “Debarred Individual” is an
individual who has been debarred by the U.S. Food and Drug Administration
(“FDA”) pursuant to Title 21 United States Code §335a (a) or (b), or by any
other competent authority, including, without limitation, any local competent
authority, from providing services in any capacity to a person that has an
approved or pending drug product application. A “Debarred Entity” is a
corporation, partnership or association that has been debarred by FDA pursuant
to Title 21 United States Code §335a (a) or (b), or by any other competent
authority, including, without limitation, any local competent authority, from
submitting or assisting in the submission of any abbreviated drug application,
or a subsidiary or affiliate of such a corporation, partnership or
association.  Abbott further covenants, represents and warrants that if, during
the term of this Agreement, it becomes aware that it, or any of its employees or
agents providing services under this Agreement, becomes or is the subject of a
proceeding that could lead to that Party becoming, as applicable, a Debarred
Individual or Debarred Entity, Abbott shall immediately notify Abaxis, and
Abaxis shall have the right to immediately terminate this Agreement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
24

--------------------------------------------------------------------------------

 
 
3.18           Customer Communication.  Abbott shall promptly inform Abaxis of
any Product quality-related communication (i.e., Product information, customer
letters, device correction).  Abbott shall follow the reasonable actions
requested by Abaxis regarding quality-related matters and, at Abaxis’ request,
provide any reasonable quality-related information without delay to its
customers.
 
3.19           Promotional Materials.  At no cost to Abbott, Abaxis shall
provide Abbott
with such promotional materials relating to the Products as Abaxis deems
appropriate in such quantities as may be mutually agreed for Abbott’s use
hereunder.  Such documents shall be in the English language, and may be in other
languages to the extent already available.  As required by local regulatory laws
or regulations, Abbott shall, at its own cost, arrange for translation and
certification of the translation of documents relating to the Products by a
professional translator into the local language(s) of Customers and shall revise
such translation (and update the applicable certification) in accordance with
the changes to the Documents that may be made from time to time by Abaxis.  Such
translation shall at a minimum meet all regulatory requirements of the Territory
and be of a standard deemed appropriate for medical products and comparable with
that provided for other products sold into the health care industry in the
Territory.  Abbott will provide any documents translated into the local
language, along with their associated certifications, to Abaxis for review and
shall revise such translation according to Abaxis’ comments.
 
3.20           Training For Abbott and End Users.  Abaxis shall provide Abbott
personnel such training, at Abaxis' expense, as Abbott may request in writing
and that Abaxis, at its sole discretion, deems reasonable.  Notwithstanding the
above, all expenses incurred by Abbott’s personnel in connection with such
training, including without limitation, travel and other per diem expenses shall
be borne by Abbott.  Records of original training (i.e., excluding any follow-up
training) directed by Abaxis will be maintained at Abaxis’ place of business in
its Document Control department, and copies of such records will be provided to
Abbott.  Abbott, prior to shipment of Products to an End User, shall provide to
each such End User Product storage and use instructions.  Abbott shall use
commercially reasonable efforts to ensure that all necessary and adequate
introductory training is made available to End Users within [ * ] after receipt
of Analyzers and Discs; further, Abbott shall provide its End Users with
necessary and adequate training and support within [ * ] after delivery of the
first shipment of Products to an End User.  Upon Abbott’s written request,
Abaxis may provide follow-up training, at its sole discretion, at Abbott’s
facility.  Abaxis shall pay for its employees' salaries and their travel and
travel-related expenses, including meals, lodging and other living
expenses.  For training situations not covered by this Section 3.20, and the
Parties shall discuss how to equitably share the travel and related expenses.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
INTELLECTUAL PROPERTY
 
4.1           Markings.  Products distributed by Abbott hereunder shall include
the Abaxis Trademarks.  Abbott shall not omit or alter patent numbers, trade
names or trademarks, numbers or series or any other Abaxis markings affixed on
the Products obtained from Abaxis or alter labeling of Products.  Abbott is not
authorized to use the trademark and trade name “Abaxis” or any other trademark
or trade name of Abbott in any manner except to indicate that Abbott is the
exclusive distributor of Product in the Field in the Territory and that Abaxis
is the manufacturer of the Products, which use shall in any event be consistent
with the provisions of Section 4.2 during the Term, that Abbott is an
independent distributor for Abaxis and is selling Abaxis’ Products.
 
4.2           Use of Trademarks and Tradenames.
 
(a)           Abaxis hereby grants to Abbott a license to use, on a nonexclusive
basis for the Term, in the Field, in the Territory, without cost to Abbott other
than payment for the Products, the Abaxis Trademarks, solely to identify Abaxis
as the manufacturer of the Products and for Abbott’s distribution of Products
and related performance under this Agreement.  Abbott’s license to use the
Abaxis Trademarks shall include the right to use the Abaxis Trademarks in
connection with advertising and marketing the Products, and the right to promote
that Abbott is an independent distributor for Abaxis and is selling Abaxis'
Products.    The Abaxis Trademarks and the goodwill associated therewith are and
shall remain the exclusive property of Abaxis.  Abbott shall not:  (a) use the
Abaxis Trademarks as part of any composite mark including any elements not
approved in advance in writing by Abaxis; (b) challenge the validity or
enforceability of the Abaxis Trademarks (unless such restriction is illegal); or
(c) acquire any proprietary rights in the Abaxis Trademarks by reason of any
activities under this Agreement or otherwise.  All uses of the Abaxis Trademarks
by Abbott and any additional goodwill created thereby shall inure to the
exclusive benefit of Abaxis.  Except for the limited right to use the Abaxis
Trademarks as set forth herein, no right, license or other interest with respect
to the Abaxis Trademarks is granted under this Agreement.  Abaxis, at all times
during the Term on reasonable notice, shall have the right to inspect the
materials and services on or in connection with which the Abaxis Trademarks are
used in order to assure Abaxis that its quality standards relating to the
Products and Abbott’s servicing and other provisions of this Agreement pertinent
to the Abaxis Trademarks are being observed.  If at any time Abaxis shall
reasonably object to any use to which the Abaxis Trademarks are put, Abbott
shall promptly cease any such use.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           Abbott hereby grants to Abaxis a license to use (but with no
obligation to use), on a non-exclusive basis for the Term, in the Field in the
Territory, the Abbott Trademarks, solely to identify Abbott as a distributor for
the Products.  Abaxis acknowledges and agrees that Abbott is the sole and
exclusive owner of all right, title and interest in and to the Abbott
Trademarks, and that any and all goodwill derived from its use of the Abbott
Trademarks as permitted hereunder shall inure solely to the benefit of
Abbott.  Abaxis shall obtain the prior written approval of Abbott for all use of
the Abbott Trademarks, including, but not limited to, use of the Abbott
Trademarks in any publication, press release, marketing materials, promotional
materials, or website.  Abbott may grant or withhold approval at Abbott’s sole
discretion.  If at any time Abbott shall reasonably object to any use to which
the Abbott Trademarks are put, Abaxis shall promptly cease any such use.  Abaxis
shall not, during or after the Term, anywhere in the world, take any action that
in Abbott’s sole and absolute discretion impairs or contests or tends to impair
or contest the validity of Abbott’s right title and interest in and to Abbott’s
Trademarks.
 
(c)           Abbott agrees to refrain from any use of the Abaxis Trademarks in
a manner that threatens to damage the goodwill associated with the Abaxis
Trademarks or which threatens to tarnish the reputation or otherwise reflect
unfavorably upon Abaxis.  Abaxis agrees to refrain from any use of the Abbott
Trademarks in a manner that threatens to damage the goodwill associated with the
Abbott Trademarks or which threatens to tarnish the reputation or otherwise
reflect unfavorably upon Abbott.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
27

--------------------------------------------------------------------------------

 
 
4.3           License to Use Computer Software.  All software, on whatever media
and in whatever form, Abaxis shall deliver to Abbott hereunder (the "Software")
is and shall remain the property of Abaxis and its suppliers and licensors
thereof and shall only be used in accordance with the terms of this Agreement
and any End User License Agreements (each, a "EULA") distributed therewith.  The
Software contains copyrighted and proprietary trade secrets of Abaxis (and its
suppliers and licensors), and Abbott shall keep the Software in
confidence.  Abbott shall not copy, use or disassemble the Software unless
agreed by Abaxis.  Abbott shall have the right to reproduce Software only
for:  (a) one backup/archival copy; and (b) installation on and use with
equipment designated by Abaxis as suitable therefor and for use solely with the
Products distributed by Abbott.  Abbott shall reproduce the copyright and other
proprietary notices of Abaxis and Third Parties present in the Software
delivered to Abbott.  Abbott’s license to use and distribute the Software shall
terminate on the earlier of:  (w) termination of this Agreement; (x)
discontinuance of use of the designated equipment for the Software; (y)
discontinuance of payment of periodic license and maintenance fees, if any; or
(z) breach by Abbott of any of the above given terms; provided, that End Users'
license rights shall continue in accordance with each EULA.  All copies of
Software with respect to which the license hereunder is terminated shall be
returned to Abaxis within [ * ] after such termination.  Abbott shall deliver to
each End User a copy of Abaxis' EULA, which shall inform them that such Software
is and shall remain the property of Abaxis and its suppliers and
licensors.  Copies of the translated materials shall be provided by Abbott to
Abaxis for inclusion in the technical file before any CE marked Product is
distributed in Abbott’s territory in the Field.


ARTICLE 5
 
CONFIDENTIALITY
 
5.1           Confidential Information.  It is contemplated that in the course
of the performance of this Agreement each Party may, from time to time, disclose
Confidential Information to the other Party.  The Confidential Information may
be in any form whatsoever and shall be disclosed by one Party to the other Party
in connection with this Agreement pursuant to the respective rights and
obligations hereunder.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
28

--------------------------------------------------------------------------------

 
 
5.2           Term of Confidentiality.  Except to the extent expressly
authorized by this Agreement or otherwise agreed to in writing, during the term
of this Agreement and for a period of [ * ] following the termination of this
Agreement, the receiving Party shall take such reasonable measures to maintain
such Confidential Information as confidential as it takes to protect its own
proprietary and confidential information, shall not use for its own benefit or
the benefit of others, and shall not publish or otherwise disclose such
Confidential Information except that each Party shall be each permitted to
disclose portions of Confidential Information to the extent reasonably necessary
to exercise its rights or fulfill its obligations hereunder, to such Party’s
employees, agents, attorneys, accountants and other professional advisors,
provided that such recipients of Confidential Information are subject to an
obligation of confidentiality to such Party.
 
5.3           Disclosure Due to Judicial or Administrative Processes.  In the
event that a receiving Party is required by applicable judicial or
administrative process to disclose Confidential Information, it shall promptly
notify the disclosing Party and will reasonably cooperate with and allow the
disclosing Party, at its sole cost and expense, a reasonable time to oppose such
process and/or seek a protective order to limit exposure to and dissemination of
said Confidential Information.
 
5.4           Disclosure Mandated by Law.  To the extent any disclosure is
required by applicable law or regulation, including but not limited to
securities or other laws or regulations of any country, the Parties shall
consult with each other regarding the contents of such disclosure prior to such
disclosure, and the Party intending to disclose the Confidential Information
pursuant to this Section 5.4 in any event shall provide to the other Party a
draft copy of the information to be disclosed for approval at least [ * ] prior
to such disclosure, such approval not to unreasonably withheld.
 
5.5           Publicity.  Neither Party shall make any public announcement
concerning this Agreement, nor make any public statement which includes the name
of the other Party or any of its Affiliates, or otherwise use the name of the
other Party or any of its Affiliates in any public statement or document, except
as may be required by law or judicial order, without the written consent of such
other Party, which written consent shall not be unreasonably
withheld.  Notwithstanding the foregoing, Abaxis shall have the right, without
obtaining Abbott’s consent, to make a public announcement that solely
communicates the fact that Abaxis has filed a legally required disclosure with
the Securities and Exchange Commission relating to the execution of this
Agreement, provided that Abbott shall have an opportunity to review and comment
on such disclosure at least [ * ] before such disclosure is filed.


[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
29

--------------------------------------------------------------------------------

 
 
5.6           Terms of the Agreement.  The terms of this Agreement are
confidential and shall be treated as Confidential Information hereunder.
 
5.7           Return or Destruction of Confidential Information.  Upon
expiration or termination of this Agreement, or at any time upon request by
Abaxis, Abbott shall promptly return to Abaxis or destroy all Confidential
Information disclosed by Abaxis to Abbott (including any and all copies
thereof).  Upon request, Abbott shall certify to Abaxis that such action has
been taken.  Upon expiration or termination of this Agreement, or at any time
upon request by Abbott, Abaxis shall promptly return to Abbott or destroy all
Confidential Information disclosed by Abbott to Abaxis (including any and all
copies thereof).  Upon request, Abaxis shall certify to Abbott that such action
has been taken.
 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES
 
6.1           Each Party hereby represents and warrants to the other Party as
follows:
 
(a)           Corporate Existence and Power.  Such Party (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
state in which it is incorporated, (b) has the corporate power and authority and
the legal right to own and operate its property and assets, to lease the
property and assets it operates under lease, and to carry on its business as it
is now being conducted and as it is proposed to be conducted hereunder, and (c)
is in compliance with all requirements of applicable laws and regulations,
except as previously disclosed to the other Party or to the extent that any
noncompliance would not have a material adverse effect on the properties,
business, or financial condition of such Party and would not materially and
adversely affect such Party's ability to perform its obligations under this
Agreement.
 
(b)           Authorization and Enforcement of Obligations.  Such Party (a) has
the corporate power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder, and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.  This
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)           Consents.  All necessary consents, approvals and authorizations of
all governmental authorities and other persons required to be obtained by such
Party in connection with the execution, delivery and performance of this
Agreement have been obtained.
 
(d)           No Conflict.  The execution and delivery of this Agreement and the
performance of such Party's obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation of such Party.
 
(e)           Compliance With Laws.  Each Party shall perform its obligations
hereunder in compliance with all applicable laws, including without limitation
federal, state and local laws, regulations and accepted industry guidelines.
 
6.2           Intellectual Property Representations and Warranties.  Abaxis
represents and warrants to Abbott as follows:
 
(a)           Abaxis owns the intellectual property or has the right to license
the intellectual property for which a license is granted under this Agreement,
including, but not limited to, the Abaxis Trademarks and Software;
 
(b)           Abaxis will [ * ], the [ * ] that are set forth in this Agreement;
 
(c)           To Abaxis’ knowledge, the [ * ] are [ * ] in the Territory;
 
(d)           As of the date of this Agreement and to Abaxis’ knowledge, [ * ]
by the [ * ] in accordance with this Agreement, including, but not limited to, [
* ] and [ * ] in accordance with this Agreement;
 
(e)           As of the date of this Agreement, there have been no written
claims or assertions made against Abaxis that the making, using, offering for
sale, importing or distribution of the Products in the Territory [ * ], or [ *
].
 
ARTICLE 7
 
INDEMNIFICATION AND INSURANCE
 
7.1           Abbott Indemnification.  Abbott shall defend, indemnify and hold
harmless Abaxis, its Affiliates, and the officers, directors, employees and
agents of Abaxis and its Affiliates, from and against any and all liabilities,
damages, claims, demands, costs, or expenses (including reasonable attorneys'
fees) claimed by any Third Party for any property or other economic loss or
damage or injury or death suffered by it to the extent the same is determined to
have been caused by (i) [ * ] or [ * ], or (ii) [ * ], other than [ * ], but
only if [ * ] or [ * ], or [ * ].
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
31

--------------------------------------------------------------------------------

 
 
7.2           Insurance.  During the Term, Abaxis and Abbott shall each maintain
general business liability insurance coverage, including, if applicable,
self-insurance, in the minimum aggregate amount of [ * ] Dollars ($[ * ]).
 
7.3           Abaxis Indemnification.  Abaxis shall defend, indemnify and hold
harmless Abbott, its Affiliates, and the officers, directors, employees and
agents of Abbott and its Affiliates, from and against any and all liabilities,
damages, claims, demands, costs, or expenses (including reasonable attorneys’
fees) claimed by any Third Party for any property or other economic loss or
damage or injury or death suffered by it to the extent the same is determined to
have arisen out of or been attributable to: (i) [ * ] in the [ * ] and for [ * ]
or [ * ]; (ii) [ * ] other than [ * ] or [ * ]; (iii) any [ * ] relating to the
[ * ], or [ * ], including, but not limited to, [ * ] or [ * ] in accordance
with the terms of this Agreement; or (iv) [ * ] or [ * ].  Abaxis’ obligations
hereunder will apply only when the applicable Product is unmodified by Abbott,
lawfully used in the Field, lawfully dispensed or lawfully distributed all in
accordance with the terms and conditions of this Agreement, and used in
accordance with the applicable operator’s manual, product insert or as otherwise
instructed in writing by Abaxis.  Any other use of the applicable Product will
not be subject to this indemnity.
 
7.4           Conditions of Indemnifications.  If Abaxis seeks indemnification
from Abbott pursuant to Section 7.1 or Abbott seeks indemnification from Abaxis
pursuant to Section 7.3, the Party seeking indemnification shall (a) notify the
other Party in writing of the claim or suit for which indemnification is sought
within [ * ] after the date the Party seeking indemnification itself receives
notice of such claim or suit and (b) allow the other Party to control the
defense or settlement of such claim or suit, provided that the Party seeking
indemnification may, at its own option and expense, participate in the defense
or settlement of such claim or suit, and provided further that the indemnifying
Party shall not enter into any binding settlement, consent to any judgment or
otherwise resolve any such claim or suit pursuant to which the indemnified Party
would be obligated to take or refrain from taking any action or to make any
payments or admissions, without the indemnified Party’s prior written consent,
such consent not to be unreasonably withheld or delayed.  Failure to deliver
written notice pursuant to this Section 7.4 shall only relieve the indemnifying
Party of its obligations under this Article 7 if and to the extent such
indemnifying Party is actually materially prejudiced thereby.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
TERM AND TERMINATION
 
8.1           Expiration.  Unless terminated earlier by written agreement of the
Parties or in accordance with the provisions of this Agreement, the term of this
Agreement shall commence on the Effective Date and continue until the conclusion
of [ * ] Contract Years thereafter (“Initial Term”).  UPON EXPIRATION OF THE
INITIAL TERM, THE AGREEMENT SHALL CONTINUE AUTOMATICALLY FOR ADDITIONAL
SUCCESSIVE ONE (1) YEAR PERIODS (EACH ONE (1) YEAR PERIOD AFTER THE INITIAL
TERM, A “RENEWAL TERM”) UNLESS TERMINATED BY EITHER PARTY BY GIVING WRITTEN
NOTICE OF NON-RENEWAL TO THE OTHER PARTY NOT LESS THAN [ * ] PRIOR TO EXPIRATION
OF THE INITIAL TERM OR ANY RENEWAL TERM OR UNLESS OTHERWISE TERMINATED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.  The Initial Term and Renewal
Terms shall be defined as the “Term” of the Agreement.  If Abaxis gives notice
to Abbott of its election not to renew this Agreement, [ * ] on the last day of
the Term.
 
8.2           Early Termination.  This Agreement may be terminated as set forth
below and following provision of written notice:
 
 
(a)
Bankruptcy.  A Party may terminate this Agreement if the other Party becomes
insolvent, is adjudged bankrupt, applies for judicial or extra-judicial
settlement with its creditors, makes an assignment for the benefit of its
creditors, voluntarily files for bankruptcy or has a receiver or trustee (or the
like) in bankruptcy appointed by reason of its insolvency, or in the event an
involuntary bankruptcy action is filed against the other Party and not dismissed
within [ * ], or if the other Party becomes the subject of liquidation or
dissolution proceedings or otherwise discontinues business.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
33

--------------------------------------------------------------------------------

 
 
 
(b)
Default.  A Party may terminate this Agreement if the other Party commits a
material breach of this Agreement and the Party alleged to be in breach fails to
(i) cure such breach or (ii) commence dispute resolution proceedings under
Section 9.11 contesting whether a breach has occurred and/or whether such breach
is a material breach within [ * ] after receipt of written notice from the Party
asserting the breach. For purposes of this Section, a material breach by Abaxis
shall include, but is not limited to, any material breach by Abaxis of its
non-competition obligations pursuant to Section 3.12.

 
 
(c)
Change of Control.  In the event that a Third Party, directly or indirectly,
acquires at least fifty percent (50%) of the controlling interest in or assets
of Abaxis, whether in a single transaction or otherwise, including any sale of
assets, sale of shares, mixed sale of assets and shares, merger, consolidation
or other form of business combination transaction (“Change of Control”), Abaxis
shall give written notice of such Change of Control to Abbott within [ * ] of
the effective date of such Change of Control.  Within [ * ] of a Change of
Control, [ * ] shall have the right to terminate this Agreement upon written
notice to [ * ], which [ * ].  Within [ * ] of a Change of Control, [ * ], which
[ * ].  If during the [ * ] Contract Year or any time thereafter (i.e., the [ *
] if the [ * ]) [ * ] gives notice to [ * ] of its election to terminate this
Agreement pursuant to this Section 8.2(c), [ * ] shall [ * ] in the [ * ] by [ *
] in the [ * ].

 
8.3           Effect of Termination.  Upon the termination of this Agreement:
 
 
(a)
The Parties shall immediately cease the use of any Confidential Information of
the other Party and, in the case of Abbott, of the Abaxis Trademarks, except as
permitted in Section 8.3(b) below.

 
 
(b)
Unless this Agreement is terminated by Abaxis for Abbott’s breach or bankruptcy,
and subject to Abaxis' rights as provided in this Section 8.3, (i) [ * ] within
[ * ] and for which [ * ], and (ii) [ * ] on the [ * ] for a [ * ].

 
 
(c)
Abaxis shall have the right (but not the obligation), upon prior written notice
to Abbott given within [ * ] after termination to purchase from Abbott all or
any portion of the Products in its inventory, for the same Purchase Prices paid
for such products by Abbott, at the time of such termination for credit against
outstanding invoices, or for cash refund to the extent there are no invoices
then outstanding.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
34

--------------------------------------------------------------------------------

 
 
 
(d)
Abbott shall return to Abaxis all promotional and sales training materials
provided to Abbott by Abaxis under this Agreement.

 
 
(e)
To the extent permitted by law, Abbott shall [ * ] and [ * ], which [ * ], which
[ * ], or which [ * ].

 
 
(f)
Abbott shall not, in the final [ * ] of any notification of termination (or such
actual time after notice and before actual termination, if shorter), undertake
any actions intended or designed to cause End Users to purchase higher than
normal levels of inventory of Products.

 
8.4           Continuing Obligations.  Upon any termination of this Agreement
(except termination for cause by Abbott due to Abaxis' breach), at Abaxis'
election and in accordance with Abaxis' instructions, Abbott shall:  (a) [ * ]
or [ * ]; and (b) [ * ], including [ * ].  Following termination of this
Agreement for any reason, Abbott shall have no further obligations to End Users
with respect to Software updates and maintenance or technical support.  Nothing
in this Agreement shall be construed as preventing Abbott from soliciting End
Users for other products following the termination of this Agreement.
 
8.5           Post-Termination Obligations.  Termination or expiration of this
Agreement through any means and for any reason shall not relieve the Parties of
any obligations accruing prior thereto, and shall be without prejudice to the
rights and remedies of either Party with respect to any breach of any of the
provisions of this Agreement.
 
8.6           Survival.  The following Articles and Sections shall survive
termination or expiration of the Agreement:  Articles [ * ] and Sections [ *
].  In addition, all provisions that expressly survive termination, that are
irrevocable or that arise due to termination shall survive in accordance with
their terms.  Any other provisions of this Agreement contemplated by their terms
to pertain to a period of time following termination or expiration of this
Agreement shall survive only for the specified period of time.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
MISCELLANEOUS
 
9.1           Force Majeure.  Neither Party shall be held in breach of this
Agreement for failure to perform any of its obligations hereunder and the time
required for performance shall be extended for a period equal to the period of
such delay, provided that such delay has been caused by or is a result of any
acts of God; acts of the public enemy; civil strife; wars declared or
undeclared; embargoes; labor disputes, including strikes, lockouts, job actions
or boycotts; fires; explosions; floods; shortages of material or energy; events
caused by reason of laws or regulations or orders by any government,
governmental entity or instrumentality or by any other supervening unforeseeable
circumstances beyond the reasonable control of the Party so affected.  The Party
so affected shall: (a) give prompt written notice to the other Party of the
nature and date of commencement of the force majeure event and its expected
duration; and (b) use its commercially reasonable efforts to relieve the effect
of such cause as rapidly as possible.
 
9.2           Assignment.  This Agreement may be assigned by Abbott to an Abbott
Affiliate without consent of Abaxis. In addition, (a) any Party may without the
consent of the other Party assign its rights to payments under this Agreement
and (b) any Party may without the consent of the other Party assign its rights
and delegate performance of its obligations under this Agreement in connection
with a sale of all or substantially all of that portion of the business of the
assigning Party to which this Agreement relates (whether such sale is structured
as a sale of assets, sale of shares, mixed sale of assets and shares, merger,
consolidation or other form of business combination transaction).  The assigning
Party shall provide a written notice to the other Party of any assignment
pursuant to clause (b) above as of the date of the assignment.  Following any
assignment pursuant to clause (b) above, the assigning Party shall continue to
be responsible for the performance of all obligations arising under this
Agreement prior to the date of assignment, and the assignee shall be responsible
for the performance of all obligations arising under this Agreement on or after
the date of the assignment.  In addition, Abbott shall identify to Abaxis the
Affiliate as promptly as practicable following assignment to such Affiliate.
Except as otherwise provided in this Section 9.2, no Party shall assign its
rights or delegate performance of its obligations under this Agreement to any
Third Party without the prior written consent of the other Party, such consent
not to be unreasonably withheld, and any attempted assignment without such
consent shall be void.  This Agreement shall inure to the benefit of and shall
be binding upon and enforceable by, the Parties and their successors and
permitted assigns.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
36

--------------------------------------------------------------------------------

 
 
9.3           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of each of the Parties and its successors and permitted assigns.
 
9.4           Waiver.  No waiver or modification of any of the terms of this
Agreement shall be valid unless in writing and signed by authorized
representatives of both Parties.  Failure by either Party to enforce any of its
rights under this Agreement shall not be construed as a waiver of such rights
nor shall a waiver by either Party in one or more instances be construed as
constituting a continuing waiver or as a waiver in other instances.
 
9.5           Severability.  Any provision of this Agreement that in any way
contravenes the law of any state or country in which this Agreement is effective
shall, in that state or country, to the extent the law is contravened, be
considered separable and non-applicable and shall not effect any other provision
or provisions of this Agreement.  Parties shall cooperate to mitigate the
effects of any such contravening clause/term.
 
9.6           Relationship of the Parties.  The relationship of the Parties
under this Agreement is that of independent contractors.  Nothing contained in
this Agreement is intended or is to be construed so as to constitute the Parties
as partners, joint ventures, or either Party as an agent or employee of the
other.  Neither Party has any express or implied right under this Agreement to
assume or create any obligation on behalf of or in the name of the other, or to
bind the other Party to any contract, agreement or undertaking with any Third
Party, and no conduct of the Parties shall be deemed to infer such right.
 
9.7           Entire Agreement; Modifications.  This Agreement, together with
any exhibits hereto, constitute the entire agreement between the Parties
relating to the subject matter hereof.  It may not be modified or amended except
in a writing and signed by both Parties.  All previous agreements or
arrangements between the Parties, written or oral, relating to the subject
matter hereof are hereby canceled and superseded.
 
9.8           Compliance with Law.  In performing this Agreement, each Party
shall comply with all applicable laws, regulations and guidelines and shall not
be required to perform or omit to perform any act required or permitted under
this Agreement if such performance or omission would violate the provisions of
any such law, regulation or guideline.
 
9.9           Counterparts.  This Agreement may be executed in one or more
identical counterparts, each of which shall be considered an original and all of
which together shall constitute one and the same instrument.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
37

--------------------------------------------------------------------------------

 
 
9.10           Governing Law.  All disputes arising in any manner out of or in
relation to this Agreement shall be resolved in accordance with the laws of
Illinois, without reference to its choice of laws provisions.  Each Party hereby
disclaims the application to this Agreement of the United Nations Convention on
the International Sale of Goods.
 
9.11           Alternative Dispute Resolution.  Any dispute that arises in
connection with this Agreement shall be binding on the Parties and resolved by
binding Alternative Dispute Resolution (“ADR”) in the manner described in
Exhibit 9.11.
 
9.12           Notices.  Any notice, report, payment or statement required or
permitted under this Agreement shall be considered to be given when in writing
sent by certified mail (return receipt requested), postage prepaid, or faxed
then mailed, or if sent via courier and addressed to the Party for whom it is
intended at its address of record.  The record address of the Parties is as
follows:


If to Abaxis:
Abaxis, Inc.
 
Attn: Chief Commercial Officer
 
3240 Whipple Road
 
Union City, CA 94587
 
Fax: 510-441-6150
   
with copy to:
Cooley LLP
 
3175 Hanover Street
 
Palo Alto, CA 94304-1130
 
Attn:  Glen Sato, Esq.
 
Fax: 650-849-7400
   
If to Abbott:
Director, Business Development
 
Abbott Point of Care
 
400 College Road East
 
Princeton, NJ  08540
 
Tel: 609-454-9418
 
Fax: 609-228-5570
   
with copy to:
Divisional Vice President, Commercial Legal Operations
 
Abbott Laboratories
 
AP6A-2
 
100 Abbott Park Road
 
Abbott Park, IL 60064-6049
 
Fax: 847-938-1206

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
38

--------------------------------------------------------------------------------

 
 
9.13           Expenses.  Unless otherwise specifically provided for herein, all
costs and expenses incurred with connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party that shall have
incurred the same, and the other Party shall have no liability thereto.
 
9.14           Interpretation.  When a reference is made in this Agreement to
Sections, Subsections, Tables or Exhibits, such references shall be to a
Section, Subsection, Table or Exhibit to this Agreement unless otherwise
indicated.  The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without
limitation.”  The table of contents and headings, if contained in this
Agreement, have been inserted for convenience of reference only and shall not be
relied upon in construing this Agreement.  Use of any gender herein to refer to
any person shall be deemed to comprehend masculine, feminine, and neuter unless
the context clearly requires otherwise.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
39

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Party has caused this Agreement to be signed by its
duly authorized representative as of the date set forth below.


ABBOTT POINT OF CARE INC.
 
ABAXIS, INC.
      By:
/s/  Greg Arnsdorff                                                           
  By:
/s/  Clinton H.
Severson                                                           
     
Name:  Greg Arnsdorff
 
Name:  Clinton H. Severson
     
Title:  President
 
Title:  Chairman, President and CEO
     
Date:  10/26/12
 
Date:  10/26/12

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
40

--------------------------------------------------------------------------------

 
 
Exhibit 1.1


Abaxis Trademarks


MARK
COUNTRY
APPLICATION/
REGISTRATION
NO.
 
CLASS/GOODS/
SERVICES
CURRENT
STATUS
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
41

--------------------------------------------------------------------------------

 
 
Exhibit 1.2


Abbott Trademarks


Mark
Territory
Class/ Goods/Services
Registration
No.
Current
Status
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
42

--------------------------------------------------------------------------------

 
 
Mark
Territory
Class/ Goods/Services
Registration
No.
Current
Status
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
43

--------------------------------------------------------------------------------

 
 
Mark
Territory
Class/ Goods/Services
Registration
No.
Current
Status
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
44

--------------------------------------------------------------------------------

 
 
Mark
Territory
Class/ Goods/Services
Registration
No.
Current
Status
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
45

--------------------------------------------------------------------------------

 
 
Exhibit 1.14


Products



     
PICCOLO EXPRESS CHEMISTRY ANALYZER
 
[ * ]
[ * ]
                 
[ * ] REAGENT DISCS
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
     
 
[ * ]
[ * ]
[ * ] REAGENT DISCS
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
     
[ * ]
 
[ * ]
[ * ]
           
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ]



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
46

--------------------------------------------------------------------------------

 
 
Exhibit 1.17
 
Purchase Price


Discs
[ * ]


Analyzers
[ * ]


[ * ]


[ * ]
Part #:
Price:
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]



[ * ]
Part #:
Price:
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]



[ * ] are subject to [ * ]


[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
47

--------------------------------------------------------------------------------

 
 
Exhibit 2.1


[ * ] and [ * ]
(Known to Abaxis as of the date of this Agreement)


(See attached list)


[*]


[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
48

--------------------------------------------------------------------------------

 
 
Exhibit 2.6


Annual Product Purchase Calculation


Contract Year: _____________
         
Abaxis Calculation: _____________
 
date provided to Abbott: __________
     
Approved by Abbott: __ Yes / __ No*
 
date approved by Abbott: _________
     
* if No:
   
Abbott Calculation: _____________
 
date provided to Abaxis: __________
     
Approved by Abaxis: __ Yes / __ No **
 
date approved by Abaxis: _________
     
** if No:
   
Agreed Calculation: _____________
 
date agreed: ____________

 
Official Determination of Product Purchases


For Contract Year         _______ is _____________________.


Agreed and Accepted by:
                   
Abbott Point of Care Inc.
 
Abaxis, Inc.
             
By:
   
By:
               
Name:
   
Name:
               
Title:
   
Title:
               
Date:
   
Date:
   



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
49

--------------------------------------------------------------------------------

 
 
Exhibit 3.1(h)


Standard Warranty


Abaxis warrants the Analyzer (excluding disposable or consumable supplies)
against defects in materials and workmanship for [ * ] to the [ * ].


If Abaxis receives notice of such defects during the warranty period, Abaxis
shall, at its option, either repair or replace products which prove to be
defective.  During this warranty period, Abaxis shall [ * ].


Costs for repairs (inclusive of labor, overhead and standard shipping costs
related to such repairs) performed under the standard warranty for each Analyzer
shall be billed to and payable by Abbott [ * ] at $[ * ]; provided, however,
that [ * ] in any [ * ] of the [ * ] and [ * ] that remain [ * ] in the [ *
].  Abaxis will provide at its discretion one of the following to customers with
an Analyzer requiring service during the warranty period: (1) [ * ] which will [
* ], or (2) [ * ] for the [ * ] and [ * ].


With respect to software or firmware, if Abaxis receives notice of defects in
these products during the warranty period, [ * ], provided that [ * ].  Abaxis
does not [ * ] or [ * ].


Warranty services beyond the standard warranty shall constitute extended
non-standard warranty, the costs (inclusive of labor, overhead, standard
shipping costs and replacement parts related to such extended non-standard
warranty repairs) for which shall be billed to and payable by Abbott [ * ] at $[
* ].


Abaxis shall provide to Abbott within [ * ] following the end of [ * ] a report
that provides the following for [ * ] by Abaxis: [ * ]; [ * ]; [ * ]; [ * ]; and
[ * ].


[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
50

--------------------------------------------------------------------------------

 
 
Exhibit 9.11


Alternate Dispute Resolution (ADR)


The Parties recognize that from time to time a dispute may arise relating to
either Party’s rights or obligations under this Agreement. The Parties agree
that any such dispute shall be resolved by the Alternative Dispute Resolution
(“ADR”) provisions set forth in this Exhibit 9.11, the result of which shall be
binding upon the Parties.


[ * ]


[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
51

--------------------------------------------------------------------------------